Citation Nr: 1200696	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-41 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for prostate cancer, status post prostatectomy, with erectile dysfunction, prior to August 20, 2008.

2.  Entitlement to a disability rating in excess of 40 percent for prostate cancer, status post prostatectomy, with erectile dysfunction, from August 20, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication of the Veteran's claim.

In a May 2011 written statement, the Veteran's representative indicated that the Veteran asserted that his condition had worsened.  He believes that he is not properly rated for his disability.  He was last examined for rating purposes in April 2009.  In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the United States Court of Appeals for Veterans Claims held that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  As such, the Board finds that a remand is necessary to afford the Veteran a VA examination to properly assess his current level of disability with regard to his prostate cancer, status post prostatectomy, with erectile dysfunction.

In addition, along with his October 2009 substantive appeal, the Veteran submitted to the RO a number of VA treatment records that are pertinent to his claim on appeal that had not previously been associated with the claims file.  Since that submission, the Veteran's claim has not been readjudicated by the RO, and there is no indication that the Veteran has submitted a waiver of initial RO review.  Therefore, this appeal must be remanded for issuance of a supplemental statement of the case.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of all residuals of his prostate cancer, status post prostatectomy, with erectile dysfunction.

The examiner is asked to examine the Veteran and provide all current symptomatology related to the Veteran's prostate cancer, status post prostatectomy, with erectile dysfunction, and comment on the severity of each symptom.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail and correlated to a specific diagnosis.

2.  After the above have been completed, readjudicate the Veteran's claims for higher ratings for his service-connected prostate cancer, status post prostatectomy, with erectile dysfunction, based on all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

